


110 HR 2999 IH: District of Columbia Medicaid Reimbursement Act of

U.S. House of Representatives
2007-07-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2999
		IN THE HOUSE OF REPRESENTATIVES
		
			July 11, 2007
			Ms. Norton introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend title XIX of the Social Security Act to increase
		  the Federal medical assistance percentage for the District of Columbia under
		  the Medicaid Program to 75 percent.
	
	
		1.Short titleThis Act may be cited as the
			 District of Columbia Medicaid Reimbursement Act of
			 2007.
		2.Increasing the
			 Medicaid Federal medical assistance percentage for the District of Columbia to
			 75 percent
			(a)In
			 generalSection 1905(b)(3) of the Social Security Act (42 U.S.C.
			 1396d(b)(3)) is amended by striking 70 percent and inserting
			 75 percent.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply to calendar
			 quarters beginning on or after October 1, 2007.
			
